Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election invention I, claims 1-8, and claims 9-16 are non-elected. Therefore, claims 1-8 are pending in the instant application.
Election/Restrictions
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-16 previously withdrawn from consideration as a result of a restriction requirement, mailed on 06/15/2022, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142
have been rejoined, the restriction requirement of invention II, III and IV as set forth in the Office action mailed on 06/15/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121
are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 9-11 including:
“the antenna structure arranged on an orthogonal surface orthogonal to a battery arrangement surface on which battery cells are arranged in the housing, and the antenna structure is installed at a position between a device arrangement surface, which is the orthogonal surface on which the specific communication device is arranged, and a specific surface, which is also the orthogonal surface different from the device arrangement surface, the housing has an inside member installed therein to be substantially parallel to the battery arrangement surface and at least one of above and below the antenna structure included in the specific communication device, on condition that above and below indicates a vertical direction orthogonal to the battery arrangement surface, the inside member has, formed thereon, at least one opening that opens in the vertical direction, and the antenna included in the specific communication device has directivity set in a predetermined direction range including at least a direction in which the opening of the inside member is located” recites in claims 1 and 9-10, and 
“the first antenna is mounted directly or indirectly on the front surface, and is located between the front surface and the vertical inner peripheral wall; the inside member is horizontally mounted above or below the first antenna, and includes a first opening; the first opening at least partially overlaps the first antenna in a vertical view; a pseudo waveguide space is substantially defined by: a horizontal surface of the inside member, a portion of the front surface, a portion of the vertical inner peripheral wall, and either (i) a portion of the horizontal battery arrangement surface, or (ii) a portion of the underside surface; and the pseudo waveguide space is configured to pass radio waves from the first antenna towards the management antenna” recites in claim 11.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/12/2022